DETAILED ACTION
Claims 1 – 12 are pending in the present application.
Claims 5-6 and 11-12 are elected herein and examined on the merits
Claims 1-4 and 7-10 are withdrawn herein (see election section below).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 7-10, drawn to a method/system for analyzing a field utilizing comparison of earlier/later images – i.e. temporal comparisons, classified in at least G01T7/006.
II. Claims 5-6 and 11-12, drawn to a method/system for analyzing a field utilizing variations in temperature to identify soil types, classified in at least G06K9/00 and G06V30/18124.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes/systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation (time-based comparison for invention I; soil type identification for invention II).  Furthermore, the inventions as claimed do not encompass overlapping subject matter (at least time-based comparison vs soil type identification) and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for the separate inventions as described above will require searching different classifications, separate electronic resources, employing different search queries, and a different field of search for each. Specifically, the separate inventions will require a search in in the CPC sub classifications detailed above (at least G01T7/006 for Invention I, and at least G06K9/00 and G06V30/18124 for Invention II) since as a result of these separate classifications the separate inventions have obtained separate status in the art. 
Additionally, a variety of textual differences (relating to at least the time-based comparisons for Group I, and at least the soil typing limitations of Group II) will need to be searched in appropriate databases corresponding to the differences in the Groups as described above. As such a serious search burden is indicated.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a series telephone messages with Gary Hartman (Reg. No. 33,898) on 2-6 DEC 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 5-6 and 11-12.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 1-4 and 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 / 11 and 18 respectively of U.S. Patent No. 10,234,439. Although the claims at issue are not identical, they are not patentably distinct from each other because an infringement on the reference claims will be an infringement on the instant claims.

Specifically, instant claim 5 has the following limitations: 
A method of analyzing a field, the method comprising (see reference claim 1)
 positioning an imaging system in an aircraft (see reference claim 1); 
acquiring with the imaging system an aerial thermal image and an aerial digital visual image of at least a portion of the field (see reference claim 1) that contains bare soil having substantially no vegetation (see reference claim 7) while the aircraft is in flight over the field (see reference claim 7), the aerial thermal image comprising pixels indicative of different levels of thermal energy emitted (see reference claim 1) by the bare soil within the portion of the field while the aircraft is in flight over the field (see reference claim 7), and the aerial digital visual image being indicative of the light reflected (see reference claim 1) by the bare soil within the portion of the field while the aircraft is in flight over the field (see reference claim 7); 
processing the aerial thermal image to assess relative variations in temperatures of the bare soil within the portion of the field by assessing variations in the pixels of the aerial thermal image (see reference claim 7); 
processing the aerial digital visual image to assess relative variations in light reflectance of the light in the aerial digital visual image and assign an intensity value to each of the pixels of the aerial digital visual image across the field (see reference claim 7); and 
analyzing the relative variations in the temperatures across the field and the relative variations in the light reflectance across the field to identify soil types within the portion of the field (see reference claim 7).

Instant claim 11 is a system with similar limitations to claim 5; (see references claims 11 and 18 which are system claims analogous to reference claims 1 and 7 as above).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 20130114641) in view of McGuire et al. (US 7058197; hereinafter McGuire).

Regarding claim 5, Sutton teaches a method of analyzing a field (see at least abstract; see also [0002] and [0009-10]), the method comprising 
positioning an imaging system in an aircraft (at least 12/14/16 and components associated therewith; see fig. 1 showing such positioning in aircraft 10); 
acquiring with the imaging system an aerial thermal image (by at least thermal imager 12; see also [0016-17]) and an aerial digital visual image (by at least digital camera 14; see also [0016-17]) of at least a portion of the field (see fig. 1 showing this; see also [0023-24] and [0016]) that contains bare soil having substantially no vegetation while the aircraft is in flight over the field ([0003] teaches that it is known in the art to take aerial images of bare soil), the aerial thermal image comprising pixels indicative of different levels of thermal energy ([0017]) [] within the portion of the field while the aircraft is in flight over the field (see fig. 1 showing this; see also [0023-24] and [0016]), and [] within the portion of the field while the aircraft is in flight over the field (see fig. 1 showing this; see also [0023-24] and [0016]); 
processing the aerial thermal image to assess relative variations in temperatures [] within the portion of the field by assessing variations in the pixels of the aerial thermal image (see abstract and [0010-12] teaching regarding processing the thermal images to assess thermal variations; [0017] teaches that the thermal images may be in pixelated format); 
[]; and 
analyzing the relative variations in the temperatures across the field [] ([0022]; [0025]).
Sutton does not directly and specifically state that the thermal energy is emitted by the bare soil; the aerial digital visual image being indicative of the light reflected by the bare soil; processing to assess of the variations in temperatures of the bare soil; processing the aerial digital visual image to assess relative variations in light reflectance of the light in the aerial digital visual image and assign an intensity value to each of the pixels of the aerial digital visual image across the field; and analyzing the relative variations in the light reflectance across the field to identify soil types within the portion of the field.
However, McGuire teaches a method (abstract) of correlating images of bare soil (col. 14, ¶ at 23) where the images may be “reflective based cameras/scanners and thermal imaging systems” (col. 4, ¶ at 55) and “a number of temporally separated measurements through air borne imaging of a field” (abstract) for defining soil (col. 5, ¶ at 40) including the use of “aerial photography, in support of soil surveys” (col. 4, ¶ at 37; see also col. 5, lines 7-58 teaching regarding a known remote sensing model; see also specifically col. 7, lines 23-24 teaching regarding using this areal remote sensing for measurement of clay and organic matter content).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of analyzing a field of Sutton with the specific knowledge of using the method for using changes in reflectance of bare soil and thermal emission of bare soil known to be useful in soil surveys of McGuire. This is because such bare soil measurements allow for determining baseline agricultural characteristics (see at least col. 14, lines 4-46 of McGuire). This is important in order to assist a grower in decision making (see at least abstract of McGuire).

Regarding claim 6, Sutton teaches georeferencing the aerial thermal image by superimposing the aerial thermal image on a geographical map of the field to obtain a georeferenced aerial thermal image ([0024-25] teaches geo-location for geo-referencing and superimposing; see also [0017] teaching that the images may be thermal); providing the georeferenced aerial thermal image to a handheld device located in the field (at least [0025] teaches that “Ground inspections can further be improved by providing the user with access to this database of images during the physical ground inspection. This may be accomplished by geo-referencing the image with a mobile device, for example a tablet computer with software written specifically for this purpose.”); and locating and displaying the present position of the handheld device on the georeferenced aerial thermal image ([0025] teaches that “The user can then walk through the field with the user's present location shown on top of the thermal or digital image, allowing the ability to precisely navigate to the areas of most interest.”).

Regarding claim 11, Sutton teaches a system for analyzing a field (see at least abstract; see also [0002] and [0009-10]), the system comprising: 
an imaging system in an aircraft (at least 12/14/16 and components associated therewith; see fig. 1 showing the imaging system in aircraft 10), the imaging system being operable to acquire an aerial thermal image (by at least thermal imager 12; see also [0016-17]) and an aerial digital visual image (by at least digital camera 14; see also [0016-17]) of at least a portion of the field (see fig. 1 showing this; see also [0023-24] and [0016]) that contains bare soil having substantially no vegetation while the aircraft is in flight over the field ([0003] teaches that it is known in the art to take aerial images of bare soil), the aerial thermal image comprising pixels indicative of different levels of thermal energy ([0017]) [] within the portion of the field while the aircraft is in flight over the field (see fig. 1 showing this; see also [0023-24] and [0016]), and [] within the portion of the field while the aircraft is in flight over the field (see fig. 1 showing this; see also [0023-24] and [0016]); 
means for processing the aerial thermal image to assess relative variations in temperatures (see abstract and [0010-12] teaching regarding processing the thermal images to assess thermal variations) []; 
[]; and 
means for analyzing the relative variations in the temperatures across the field ([0022]; [0025]) and the relative variations in the light reflectance across the field to identify soil types within the portion of the field.
Sutton does not directly and specifically state that the thermal energy is emitted by the bare soil; the aerial digital visual image being indicative of the light reflected by the bare soil; means for processing to assess of the variations in temperatures of the bare soil; means for processing the aerial digital visual image to assess relative variations in light reflectance of the light in the aerial digital visual image and assign an intensity value to each of the pixels of the aerial digital visual image across the field; and means for analyzing the relative variations in the light reflectance across the field to identify soil types within the portion of the field.
However, McGuire teaches a computer implemented apparatus (abstract) for correlating images of bare soil (col. 14, ¶ at 23) where the images may be “reflective based cameras/scanners and thermal imaging systems” (col. 4, ¶ at 55) and “a number of temporally separated measurements through air borne imaging of a field” (abstract) for defining soil (col. 5, ¶ at 40) including the use of “aerial photography, in support of soil surveys” (col. 4, ¶ at 37; see also col. 5, lines 7-58 teaching regarding a known remote sensing model; see also specifically col. 7, lines 23-24 teaching regarding using this areal remote sensing for measurement of clay and organic matter content).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of analyzing a field of Sutton with the specific knowledge of using the computer implemented apparatus for using changes in reflectance of bare soil and thermal emission of bare soil known to be useful in soil surveys of McGuire. This is because such bare soil measurements allow for determining baseline agricultural characteristics (see at least col. 14, lines 4-46 of McGuire). This is important in order to assist a grower in decision making (see at least abstract of McGuire).

Regarding claim 12, Sutton teaches means for georeferencing the aerial thermal image by superimposing the aerial thermal image on a geographical map of the field to obtain georeferenced first and second aerial thermal image ([0024-25] teaches geo-location for geo-referencing and superimposing of multiple images; see also [0017] teaching that the images may be thermal); and means for providing the georeferenced aerial thermal image on the geographical map to a handheld device located in the field (at least [0025] teaches that “Ground inspections can further be improved by providing the user with access to this database of images during the physical ground inspection. This may be accomplished by geo-referencing the image with a mobile device, for example a tablet computer with software written specifically for this purpose.”) and having means for locating and displaying the present position of the handheld device on the georeferenced aerial thermal image ([0025] teaches that “The user can then walk through the field with the user's present location shown on top of the thermal or digital image, allowing the ability to precisely navigate to the areas of most interest.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855